Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1, claims 1-6, 8-13 and 15-19 in the reply filed on 2/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6, 8-13, 15-19 are pending with claims 7, 14 and 20 withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-6, 10-11, 13, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially constant” and “substantially zero” in the claims is a relative term which renders the claim indefinite. The terms “substantially constant” and “substantially 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-6, 8-13, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9872373 by Shimizu et al.
Shimizu discloses a method of plasma processing, the method comprising: performing a reactive species control phase comprising pulsing source power to a processing chamber to generate ions and radicals in a plasma;  

and performing a by-product control phase after the ion/radical control phase, the by-product control phase comprising reducing the source power to the processing chamber relative to the reactive species control phase and reducing the bias power to the substrate relative to the ion/radical control phase (See Figure 2A, Figure 5 and accompanying text, column 4, lines 13-60).  
While Shimizu fails to disclose the names of the phases, the prior art at Figure 5 explicitly discloses the source and bias voltage power levels as claimed in the various phases and thus taking the claims their broadest reasonable interpretation, such various control phases would naturally flow from performing the explicitly disclosed power levels.

    PNG
    media_image1.png
    613
    1102
    media_image1.png
    Greyscale



Claim 3:  Shimizu discloses a gas flow rate (Column 4, lines 14-30).
Claim 4:  Shimizu discloses the reactive species control phase further comprises pulsing the bias power to the substrate (See t1-t2 in Figure 5).
Claim 5:  Shimizu discloses reducing to substantially zero for a  period of time (t5-t6 in Figure 5).
Claim 6:  Shimizu discloses pulsing the bias power to the substrate (Figure 2 with Figure 5) and while the reference fails to explicitly state “to control redeposition of by-products at the substrate” the prior art discloses the same process steps as claimed and disclosed as necessary to achieve this result and therefore must necessarily control redeposition unless the applicants are using some other process steps that are neither claimed nor disclosed as required.
Claim 8:  Shimizu discloses processing a substrate using a cycle of power pulses during which source power pulses are applied to a coupling element and bias power pulses are applied to a substrate holder supporting a substrate;  
wherein the cycle of power pulses comprises a first phase comprising a first source power level and a first bias power level, 
a second phase comprising a second source power level and a second bias power level, and 
a third phase comprising a third source power level and a third bias power level;  
wherein the first bias power level is greater than zero;  wherein the second source power level is less than the first source power level;  

wherein the third bias power level is less than the second bias power level (See Figure 5 and accompanying text).
Claims 9-13:  Here the prior art discloses these requirements of the various power levels at Figure 5 and accompanying text.  See also discussed above as it relates to the various power relationships.
Claim 15:  Shimizu discloses applying a source power pulse to a plasma processing chamber during a first phase comprising a first source power level greater than zero, and a first bias power level;  
applying a bias power pulse to a substrate in the plasma processing chamber during a second phase after the first phase, the second phase comprising a second source power level less than the first source power level, and a second bias power level greater than the second source power level;  
and a third phase after the second phase, the third phase comprising a third source power level less than the first source power level, and a third bias power level less than the second bias power level (Figure 5 and accompanying text).  
 While Shimizu fails to disclose the names of the phases, the prior art at Figure 5 explicitly discloses the source and bias voltage power levels as claimed in the various phases and thus taking the claims their broadest reasonable interpretation, such various control phases would naturally flow from performing the explicitly disclosed power levels.
Claim 16-19:  These claims are rejected for the same reasons as set forth above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-6, 8-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu.
While the examiner maintains that the reference explicitly discloses the various phases as claimed, the examiner notes that the reference discloses controlling the plasma process by changing the phases and the levels of the power for the bias and source (Column 7-8) and therefore taking the reference in its entirety and the level of one of ordinary skill in the art it would have been obvious to have determined the optimum source power phases and bias power phases as well as the optimum phase lag to provide plasma control.
Claims 3 and 18:  While the examiner maintains the position that the flow rate is substantially constant, Shimizu explicitly discloses a flow rate and the flow rate would be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718